            Case 6:21-bk-00442-LVV         Doc 13     Filed 02/18/21    Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 IN RE:                                                         CASE NO.: 6:21-bk-00442-LVV
                                                                               CHAPTER 13
 Jean Robenson Demesmin,
   Debtor.

 _________________________________/

                                  REQUEST FOR SERVICE
       PLEASE TAKE NOTICE THAT the undersigned hereby appears on behalf of
DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR NOVASTAR
MORTGAGE FUNDING TRUST, SERIES 2006-5 NOVASTAR HOME EQUITY LOAN
ASSET-BACKED CERTIFICATES, SERIES 2006-5 ("Secured Creditor"). Pursuant to Rule
2002 of the Federal Rules of Bankruptcy Procedure, the undersigned requests all notices given or
required to be given and all papers required to be served in this case to creditors, any creditors
committees, and any other parties-in-interest, be sent to and served upon the undersigned and the
following be added to the Court's Master Mailing List:
          ROBERTSON, ANSCHUTZ, SCHNEID, CRANE & PARTNERS, PLLC
                     6409 CONGRESS AVENUE, SUITE 100
                           BOCA RATON, FL 33487

                                                 Robertson, Anschutz, Schneid, Crane &
                                                 Partners, PLLC
                                                 Authorized Agent for Secured Creditor
                                                 6409 Congress Avenue, Suite 100
                                                 Boca Raton, FL 33487
                                                 Telephone: 470-321-7112

                                                 By: /s/Keith Labell
                                                     Keith Labell
                                                     Email: klabell@raslg.com
            Case 6:21-bk-00442-LVV         Doc 13   Filed 02/18/21   Page 2 of 2




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 18, 2021 I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served
via United States Mail to the following:

JEAN ROBENSON DEMESMIN
6204 TREMAYNE DR.
MOUNT DORA, FL 32757

And via electronic mail to:

LAURIE K WEATHERFORD
POST OFFICE BOX 3450
WINTER PARK, FL 32790

UNITED STATES TRUSTEE - ORL7/13, 7
OFFICE OF THE UNITED STATES TRUSTEE
GEORGE C YOUNG FEDERAL BUILDING
400 WEST WASHINGTON STREET, SUITE 1100
ORLANDO, FL 32801


                                               By: /s/ Oyindamola Odulaja
                                               Oyindamola Odulaja
                                               Email: oodulaja@raslg.com
